Citation Nr: 1535169	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder, as secondary to service-connected pes planus.

3.  Entitlement to service connection for a left knee disorder, as secondary to service-connected pes planus.

4.  Entitlement to service connection for a right ankle disorder, as secondary to service-connected pes planus.

5.  Entitlement to service connection for a left ankle disorder, as secondary to service-connected pes planus.

6.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus.

7.  Entitlement to higher initial disability ratings for bilateral pes planus, currently rated as 10 percent prior to October 31, 2014, and 50 percent since then.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to April 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral pes planus.  The RO assigned an initial disability rating of 10 percent for the pes planus, retroactively effective from April 17, 2009.  The June 2009 rating decision also denied the other service connection claims currently on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2009.  The RO issued a Statement of the Case (SOC) in March 2010.  In April 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO in Winston-Salem, North Carolina, currently has jurisdiction over these claims.

The RO issued another rating decision in April 2015, which increased the disability rating for the pes planus to 50 percent.  The 50 percent rating was made retroactively effective from October 31, 2014.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In July 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the hypertension issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran on the issue of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, in a February 2015 statement, the Veteran requested that the issue concerning entitlement to service connection for hypertension be withdrawn.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for hypertension is dismissed.


REMAND

The Board previously remanded these claims in July 2014.  Upon a review of the record, the Board finds that all of the requested development has not been completed by the AOJ.

Specifically, the Board remanded the service connection claims for the Veteran to be scheduled for a VA examination.  In March 2015, the AOJ received a failure to report notification from the VA Medical Center (VAMC) in Fayetteville, North Carolina for an August 2014 VA foot examination.  The Veteran's service connection claims were denied in the March 2015 Supplemental SOC (SSOC) because of his failure to report for the August 2014 VA foot examination.  However, the March 2015 VAMC notification letter does not list that a joints VA examination was scheduled in August 2014 and the Veteran failed to report for such examination.  Additionally, a notice letter informing the Veteran that a VA joints examination was scheduled and the consequences of his failure to report for the examination is not of record.  In the July 2015 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran was never scheduled for the VA joints examination.  The representative requested that the Veteran's service connection claims be remanded for the Veteran to be scheduled for a new VA examination.  Having reviewed the record evidence, the Board finds that the Veteran has presented good cause for his failure to report for the VA joints examination in August 2014.  38 C.F.R. §§ 3.655(a), (b) (2015).  Thus, upon remand, the VA examination and medical opinion should be rescheduled, and the Veteran should be afforded another opportunity to report for such examination.

Additionally, the Board remanded the pes planus claim for VA and private treatment records to be obtained, for the Veteran to be afforded a VA examination, and for a readjudication by the AOJ of this newly received evidence.  After the VA treatment records, private treatment records, and VA Disability Benefits Questionnaire (DBQ) were added to the claims file upon remand, the AOJ did not readjudicate the claim in a SSOC as specifically requested by the Board in its remand.  Instead, the RO issued a rating decision in April 2015, which increased the disability rating for the pes planus to 50 percent, retroactively effective from October 31, 2014.  The RO determined that this rating decision was a full grant of the benefits sought, and thus did not include the pes planus issue on the March 2015 SSOC.  However, the April 2015 rating decision is not a full grant of the benefits sought, as the rating decision merely created a staged rating for the pes planus.  The Veteran confirmed that he was not satisfied with the April 2015 rating decision in a May 2015 statement.  Thus, to date, the pes planus issue has not been readjudicated by the AOJ following the development completed upon remand.  

For the aforementioned reasons, the Board finds that a remand is required in order to comply with the Board's prior July 2014 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of the notification must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may and will have adverse effects on his claim.

The entire claims file, to include all electronic files, must be reviewed by the examiner. 

As to the Veteran's knees, ankles, and back complaints, the examiner is to identify any current clinical diagnosis underlying those complaints.  The examiner is also to address whether such complaints are part of an undiagnosed illness.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosis (i) is related to the Veteran's active service, or (ii) is caused by or (iii) aggravated by the Veteran's service-connected bilateral pes planus.

The examiner must indicate whether any congenital disability was aggravated by the Veteran's active duty service or a service-connected disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the disability beyond the natural clinical course and character of the disability due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must discuss Dr. Young's medical opinions, which suggest that the Veteran's service-connected bilateral pes planus caused his current ankle and knee disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above action has been completed, readjudicate the Veteran's service connection claims and his initial rating claim for his service-connected pes planus.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	
(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


